Citation Nr: 0633185	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-32 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to compensation under 38 U.S.C. § 1151 
for residuals of surgical hernia repair.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1953. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

The veteran and his daughter presented testimony at a Travel 
Board hearing chaired by the undersigned Veterans Law Judge 
in August 2006.  A transcript of the hearing is associated 
with the claims file.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in September 2006.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

As will be discussed in the Reasons and Bases section below, 
the Board is reopening the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
hernia repair.  As discussed in the Remand that follows the 
order section of the decision, the reopened claim is being 
REMANDED to the RO or the Appeals Management Center (AMC), in 
Washington, DC for additional development.


FINDINGS OF FACT

1.  In an unappealed March 2002 rating decision, the RO 
denied compensation under 38 U.S.C. § 1151 for residuals of a 
hernia repair. 

2.  The evidence associated with the claims file subsequent 
to the RO's March 2002 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim; is not cumulative or redundant of evidence already 
of record; and does raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Since the RO's March 2002 decision, new and material evidence 
has been received, and so the appellant's claim of 
entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a hernia repair is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence to reopen his 
claim of entitlement to compensation under 38 U.S.C. § 1151 
for residuals of a hernia repair.  

The veteran's claim was previously denied in a March 2002 
rating decision, on the sole basis that "the medical 
evidence of record fails to show that a disability has been 
clinically diagnosed."  Since filing to reopen his claim, 
the evidence received includes a March 2004 opinion by a 
private physician, D.S., M.D. that, as a result of VA 
surgical treatment in January 2000, the veteran suffered a 
small bowel obstruction and infection, which led to two 
additional surgeries.  This opinion provides competent 
medical evidence of additional disability and medical nexus, 
two elements which were lacking at the time of the March 2002 
decision.  This evidence was not previously submitted to 
agency decision-makers; it relates to an unestablished fact 
necessary to substantiate the claim; it is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened; 
and it raises a reasonable possibility of substantiating the 
claim.  Therefore, the Board finds that reopening of the 
veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151 for residuals of a hernia repair is in 
order. 

ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to compensation under 38 U.S.C. 
§ 1151 for residuals of a hernia repair is granted.


REMAND

The Board notes initially that the veteran's attorney has 
specifically requested that the Board obtain any relevant 
quality assurance documents prepared by VHA in connection 
with the veteran's January 2000 surgical procedure.  However, 
as pointed out in the August 2006 brief, the VA Adjudication 
Procedures Manual M21-1, Chapter 22, paragraph 3 prohibits 
the RO from requesting or using such records.  

While the veteran's attorney has argued that statutory and 
regulatory provisions allow for the use of such records 
"within the Department," because such records, once 
obtained, must be considered in the claim, and records 
considered in the claim must be disclosed to claimants under 
VA regulations and pertinent case law, obtaining and using 
these records would inevitably entail disclosure.  See also 
Loving v. Nicholson, 19 Vet. App. 96 (2005).  The Board can 
identify no authority within the provisions of 38 U.S.C.A. 
§ 5705, or 38 C.F.R. § 17.501 that would allow it to request 
quality assurance records for the purpose of adjudicating a 
compensation claim, and no compelling reason to ask the RO to 
do that which its own internal procedures specifically 
prohibit.  

There is evidence of record that suggests that the veteran 
has current residuals of a surgical hernia repair performed 
by VA in January 2000.  However, the March 2004 opinion by 
the veteran's private physician, D.S., M.D was prepared 
without an actual examination of the veteran, but was based 
solely on selected VA records from October 1999 to March 
2001.  

Moreover, to qualify for compensation under 38 U.S.C.A. 
§ 1151, the additional disability or death must have been 
caused by hospital care, medical or surgical treatment, or 
examination furnished by VA, and the proximate cause of the 
disability or death must have been carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing such treatment; or 
an event not reasonably foreseeable.  The opinion of D.S. 
does not address these crucial matters, nor does any other 
evidence currently of record.

Accordingly, the case is REMANDED to the RO of the AMC for 
the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his residuals of a hernia repair during 
the period of this claim or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current 
residuals of the January 2000 umbilical 
hernia repair.  The claims folder must be 
made available to and reviewed by the 
examiner.

Any indicated studies should be performed.  

The examiner should provide an opinion as 
to whether the veteran currently has any 
additional disability that was caused by 
VA hospital care, medical or surgical 
treatment, or examination.  Any such 
additional disability should be 
specifically identified by diagnosis and 
current clinical findings.  

If any current additional disability is 
diagnosed, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disability is the result of carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of VA in furnishing such hospital 
care, medical or surgical treatment, or 
examination; or whether such additional 
disability was due to an event that was 
not reasonably foreseeable.  The rationale 
for all opinions expressed must also be 
provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the veteran's reopened claim on 
a de novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


